Amendment to JNL Series Trust Distribution Plan This Amendmentis made by JNL Series Trust, a Massachusetts business trust (“Trust”) to its Distribution Plan (“Plan”). Whereas, the Plan was adopted on April 29, 2013 by the Trust on behalf of the Funds listed on Schedule A to the Plan, in accordance with Rule 12b-1 under the Investment Company Act of 1940, as amended. Whereas, pursuant to this Amendment, the Trust is amending the first paragraph of (b), under Section 1, “Authorized Distribution and/or Service 12b-1 Fees,” in order to clarify the period for which distribution and related services expenses shall be calculated and paid (sub-sections (i) through (vi), under (b), shall remain). Whereas, the following fund merger and sub-adviser replacements have been approved by the Board of Trustees of the Trust: Fund Merger - JNL/M&GGlobalLeaders Fund being merged into the JNL/Franklin Templeton Global Growth Fund. Sub-Adviser Replacements - BlackRock Investment Management, Inc. to replace UBS Global Asset Management, Inc. to sub-advise the JNL/UBS Large Cap Select Growth Fund, which will subsequently be renamed the JNL/BlackRock Large Cap Select Growth Fund; and - Invesco Advisers, Inc. to replace Lazard Asset Management LLC to sub-advise the JNL/Lazard Mid Cap Equity Fund, which will subsequently be renamed the JNL/Invesco Mid Cap Value Fund. Whereas, pursuant to the Fund Merger and Sub-Adviser Replacements outlined herein-above, the parties have agreed to amend Schedule A of the Agreement to: - remove the JNL/M&G Global Leaders Fund; - remove the JNL/UBS Large Cap Select Growth Fund; - remove the JNL/Lazard Mid Cap Equity Fund; - add the JNL/BlackRock Large Cap Select Growth Fund; and - add the JNL/Invesco Mid Cap Value Fund. Now Therefore, the Trust hereby amends the Plan as follows: Delete the first paragraph of (b), under Section 1, in its entirety, and replace it with the following: (b)Each Fund that issues Class A Shares shall reimburse the Distributor for distribution and related additional service expenses incurred in promoting the sale of the Fund’s Class A Shares at a rate of up to the rate per annum of the average daily net assets attributable to the Class A Shares, as shown on Schedule A hereto.Each Fund's Class A Shares shall bear exclusively its own costs of such reimbursements.Such distribution and related service expenses shall be calculated and accrued daily and paid within forty-five (45) days at the end of each fiscal quarter of the Fund.In no event shall such payments exceed the Distributor’s actual distribution and related service expenses for that quarter.The Distributor shall use such payments to reimburse itself for providing distribution and related additional services of the type contemplated herein and reviewed from time to time by the Board of Trustees, or for compensating Recipients for providing or assisting in providing such distribution and related additional services.The types of distribution and related service activities that may be reimbursed pursuant to Section 1 hereof, include, but are not limited to, the following: Schedule A to the Agreement is also hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. In Witness Whereof, the Trust has caused this Amendment to be executed as of September 6, 2013, effective as of September 16, 2013. JNL Series Trust By: /s/ Kristen K. Leeman Name: Kristen K. Leeman Title: Assistant Secretary Schedule A Dated September 16, 2013 Fund Class Maximum 12b-1 Fee1 JNL/American Funds Balanced Allocation Fund Class A Class B 0.25% None JNL/American Funds Blue Chip Income and Growth Fund Class A Class B 0.25% None JNL/American Funds Global Bond Fund Class A Class B 0.25% None JNL/American Funds Global Small Capitalization Fund Class A Class B 0.25% None JNL/American Funds Growth Allocation Fund Class A Class B 0.25% None JNL/American Funds Growth-Income Fund Class A Class B 0.25% None JNL/American Funds International Fund Class A Class B 0.25% None JNL/American Funds New World Fund Class A Class B 0.25% None JNL/AQR Managed Futures Strategy Fund Class A Class B 0.20% None JNL/BlackRock Commodity Securities Strategy Fund Class A Class B 0.20% None JNL/BlackRock Global Allocation Fund Class A Class B 0.20% None JNL/BlackRock Large Cap Select Growth Fund Class A Class B 0.20% None JNL/Brookfield Global Infrastructure Fund Class A Class B 0.20% None JNL/Capital Guardian Global Diversified Research Fund Class A Class B 0.20% None JNL/Capital Guardian Global Balanced Fund Class A Class B 0.20% None JNL/DFA U.S. Core Equity Fund Class A Class B 0.20% None JNL/Eagle SmallCap Equity Fund Class A Class B 0.20% None JNL/Eastspring Investments Asia ex-Japan Fund Class A Class B 0.20% None JNL/Eastspring Investments China-India Fund Class A Class B 0.20% None JNL/Franklin Templeton Founding Strategy Fund None JNL/Franklin Templeton Global Growth Fund Class A Class B 0.20% None JNL/Franklin Templeton Global Multisector Bond Fund Class A Class B 0.20% None JNL/Franklin Templeton Income Fund Class A Class B 0.20% None JNL/Franklin Templeton International Small Cap Growth Fund Class A Class B 0.20% None JNL/Franklin Templeton Mutual Shares Fund Class A Class B 0.20% None A-1 Fund Class Maximum 12b-1 Fee1 JNL/Franklin Templeton Small Cap Value Fund Class A Class B 0.20% None JNL/Goldman Sachs Core Plus Bond Fund Class A Class B 0.20% None JNL/Goldman Sachs Emerging Markets Debt Fund Class A Class B 0.20% None JNL/Goldman Sachs Mid Cap Value Fund Class A Class B 0.20% None JNL/Goldman Sachs U.S. Equity Flex Fund Class A Class B 0.20% None JNL Institutional Alt 20 Fund None JNL Institutional Alt 35 Fund None JNL Institutional Alt 50 Fund None JNL Institutional Alt 65 Fund None JNL/Invesco International Growth Fund Class A Class B 0.20% None JNL/Invesco Global Real Estate Fund Class A Class B 0.20% None JNL/Invesco Large Cap Growth Fund Class A Class B 0.20% None JNL/Invesco Mid Cap Value Fund Class A Class B 0.20% None JNL/Invesco Small Cap Growth Fund Class A Class B 0.20% None JNL/Ivy Asset Strategy Fund Class A Class B 0.20% None JNL/JPMorgan International Value Fund Class A Class B 0.20% None JNL/JPMorgan MidCap Growth Fund Class A Class B 0.20% None JNL/JPMorgan U.S. Government & Quality Bond Fund Class A Class B 0.20% None JNL/Lazard Emerging Markets Fund Class A Class B 0.20% None JNL/M&G Global Basics Fund Class A Class B 0.20% None JNL/Mellon Capital Bond Index Fund Class A Class B 0.20% None JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund Class A Class B 0.20% None JNL/Mellon Capital Emerging Markets Index Fund Class A Class B 0.20% None JNL/Mellon Capital European 30 Fund Class A Class B 0.20% None JNL/Mellon Capital Global Alpha Fund Class A Class B 0.20% None JNL/Mellon Capital Index 5 Fund None A-2 Fund Class Maximum 12b-1 Fee1 JNL/Mellon Capital International Index Fund Class A Class B 0.20% None JNL/Mellon Capital Pacific Rim 30 Fund Class A Class B 0.20% None JNL/Mellon Capital Small Cap Index Fund Class A Class B 0.20% None JNL/Mellon Capital 10 x 10 Fund None JNL/Mellon Capital S&P 500 Index Fund Class A Class B 0.20% None JNL/Mellon Capital S&P 400 MidCap Index Fund Class A Class B 0.20% None JNL/Mellon Capital Utilities Sector Fund Class A Class B 0.20% None JNL/Morgan Stanley Mid Cap Growth Fund Class A Class B 0.20% None JNL/Neuberger Berman Strategic Income Fund Class A Class B 0.20% None JNL/Oppenheimer Global Growth Fund Class A Class B 0.20% None JNL/PIMCO Real Return Fund Class A Class B 0.20% None JNL/PIMCO Total Return Bond Fund Class A Class B 0.20% None JNL/PPM America Floating Rate Income Fund Class A Class B 0.20% None JNL/PPM America High Yield Bond Fund Class A Class B 0.20% None JNL/PPM America Mid Cap Value Fund Class A Class B 0.20% None JNL/PPM America Small Cap Value Fund Class A Class B 0.20% None JNL/PPM America Value Equity Fund Class A Class B 0.20% None JNL/Red Rocks Listed Private Equity Fund Class A Class B 0.20% None JNL/T. Rowe Price Established Growth Fund Class A Class B 0.20% None JNL/T. Rowe Price Mid-Cap Growth Fund Class A Class B 0.20% None JNL/T. Rowe Price Short-Term Bond Fund Class A Class B 0.20% None JNL/T. Rowe Price Value Fund Class A Class B 0.20% None JNL/WMC Balanced Fund Class A Class B 0.20% None JNL/WMC Money Market Fund Class A Class B 0.20% None JNL/WMC Value Fund Class A Class B 0.20% None JNL/S&P Managed Growth Fund None A-3 Fund Class Maximum 12b-1 Fee1 JNL/S&P Managed Conservative Fund None JNL/S&P Managed Moderate Growth Fund None JNL/S&P Managed Moderate Fund None JNL/S&P Managed Aggressive Growth Fund None JNL/S&P Competitive Advantage Fund Class A Class B 0.20% None JNL/S&P Dividend Income & Growth Fund Class A Class B 0.20% None JNL/S&P Intrinsic Value Fund Class A Class B 0.20% None JNL/S&P Total Yield Fund Class A Class B 0.20% None JNL/S&P 4 Fund None JNL Disciplined Moderate Fund None JNL Disciplined Moderate Growth Fund None JNL Disciplined Growth Fund None 1 As a percentage of the average daily net assets attributable to the specified class of shares. A-4
